DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by McKay, US 6480441 B1.  McKay disclose a main frame with a medial portion, a magnifying glass and two configurations.  The first configuration, where the medial portion of the main frame is pivoted inwardly to form a bracelet orientation.  And, a second configuration where the medial portion of the main frame is pivoted outwardly to form a magnifying orientation.  McKay discloses a light source (354) and switch for automatically turning the light source on and off.

    PNG
    media_image1.png
    906
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    604
    563
    media_image2.png
    Greyscale


	Regarding claim 14, McKay discloses a switch wherein in a user must touch and press a designated area of the main frame to operate the switch.  The main frame of the watch is being touch 
	McKay also discloses that a conventional button switch can be used to power-on the light source (column 8, lines 44-46).
	 Regarding claim 20, McKay discloses the claimed method, including the optionally turning the light source on.  As disclosed, the medial portion can be opened to a position that either turns the light source on or to a position that doesn’t (column 8, lines 50-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, US 6480441 B1.  
Regarding claim 5, McKay discloses a light source.  However, the claim requires that the light source be an LED, which is not disclosed.  However, it is old and well known to use LEDs in watches, flashlights, lightbulbs, indicator lights on any type of equipment, etc.  The use of an LED as a light source saves on power consumption with many times the brightness.  Therefore, it would have been obvious to make McKay’s light source from an LED.
Regarding claim 15, McKay discloses a watch case.  However, McKay does not disclose that the watch case is waterproof as required by the claim.  However, it is old and well known to make watchcases waterproof to prevent the inner workings of the watch from becoming corroded from water 
Regarding claim 16, McKay fails to disclose a timer for turning off the light source.  However, it is notoriously old and well known to place shutoff timers on light sources that are battery operate.  This is done to conserve the life of the battery by turning the light source off when it is inadvertently left on.  Therefore, it would have been obvious to supply a shutoff time to McKay’s light source.
Regarding claim 17, McKay falls to disclose a variable brightness setting for the light source.  However, a variable brightness setting for light sources on electronic devices is notorious old and well known.  The use of such devices is to conserve battery use, i.e., in a brighter environment, the full illumination is not required.  Thus, battery life can be conserved by lower the brightness setting on the light source.  Therefore, it would have been obvious to supply McKay’s light source with a brightness setting device.
Regarding claim 18, McKay discloses that different colored lights can be used in the device (column 8, line 13).  However, McKay does not disclose a plurality of color settings.  However, it is old and well known to have a light source LED that can have a variety of colors and a color selector. This is done to create a better illumination of differing objects that can be seen better under different colored lights.  Therefore, it would have been obvious to provide a multicolor LED with a selector to vary the color of McKay’s light source.


Allowable Subject Matter
Claims 2-4, 6-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677